The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 05/10/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in the elected species III, Figure 4, the 
Claim 1 “a seal support (405) including a second flange”
Claims 8 and 17 “dampening material associated with the bends of the shoulder”
Claims 9 and 18 “a spring damper between inner and outer beam of the seal support” 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because the specification discloses, in paragraph 0054, seal support structure 400 includes a first flange 401, and a second flange 402, shoulder 406, and seal support 405. Claim 1 requires “a seal support 405 including a second flange.”  Is the second flange 402 a part of seal support structure 400 or a part of seal support 405? Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 10 recite ““a seal support 405 including a second flange” in paragraph three and six respectively.  Specification discloses (¶ 0054) seal support structure 400 includes a first flange 401, and a second flange 402, shoulder 406, and seal support 405. It is unclear whether the second flange is a part of seal support structure 400 or a part of seal support 405. Appropriate correction is required. 
Claim 4 recites “to dampen shoe and beam vibration of the circumferential seal” in line 2. Specification discloses shoe 435 (¶ 0054), but is silent about “beam”. Appropriate correction is required.  
Claim 4 recites “a seal for rotating component” in paragraph three, and “the seal support is configured to retain a circumferential seal” in paragraph six. It is unclear whether the limitations “a seal” and “a circumferential seal” are the same or different. Appropriate correction is required.   
Claim 6 recites “the support structure is configured to be considered as a single element.” The meaning of “support structure” is not clear. Appropriate correction is required. 
Claims 8 and 17 recites “dampening material associated with bends.” Specification is silent about dampening material for the elected species in Figure 4. Appropriate correction is required.  
Claim 1 recites the limitation "the engine support" in lines 1 and 2 of paragraph four.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 4 recites the limitation "the engine support" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 6 recites the limitation "the support structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 10 recites the limitation "the circumferential seal" in paragraph four.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 11 recites the limitation "the engine support" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 12 recites the limitation "the engine support" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 13 recites the limitation "the support structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 15 recites the limitation "the support structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102 (1) (a) as being anticipated by US 2012-0308367 (Luczak). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. For simplicity, wherever possible, applicant’s reference numerals are employed.

As to claim 1, Luczak discloses a seal support structure (Figure 2) for a circumferential seal of a gas turbine engine, the seal support structure comprising: 
an engine support structure (as shown below) including a first flange (401); 
a seal support (405; as shown below) including a second flange (402), wherein the seal support is configured to retain a circumferential seal (44) (as shown below); 
a shoulder (40) joining the engine support (401) and seal support (405), wherein the shoulder (40) offsets the engine support (401) from the seal support (405), and wherein the seal support structure (Figure 2) is configured to dampen vibration to the circumferential seal (44) (spring fingers 80 of biasing member 42 dampens the vibration during operation; ¶ 0028; Figures 2 and 5, and as shown below); 
a shell structure (42 is a shell structure; Figure 3) configured to provide dampening for the seal support structure (spring fingers 80 of biasing member 42 



    PNG
    media_image1.png
    943
    883
    media_image1.png
    Greyscale


As to claim 2, Luczak discloses the seal support structure of claim 1, wherein the engine support structure is configured for mounting to at least one mount (52) of the gas turbine engine (Figure 2 and as shown above).  

As to claim 3, Luczak discloses the seal support structure of claim 1, wherein at least one of the engine support, seal support (405) and shoulder (40) are configured to dampen radial vibration of the circumferential seal (spring fingers 80 of biasing member 42 dampens the vibration during operation; ¶ 0028; Figures 2 and 5; since 42 is attached to engine support, seal support (405) and the shoulder (40), at least one of the engine support, seal support (405) and shoulder (40) are configured to dampen radial vibration of the circumferential seal.)  

As to claim 4, Luczak discloses the seal support structure of claim 1, wherein at least one of the engine support, seal support and shoulder are configured to dampen shoe and beam vibration of the circumferential seal (spring fingers 80 of biasing member 42 dampens the vibration during operation; ¶ 0028; Figures 2 and 5; since 42 is attached to engine support, seal support (405) and the shoulder (40), at least one of the engine support, seal support (405) and shoulder (40) are configured to dampen radial vibration of the circumferential seal.)  
  
As to claim 5, Luczak discloses the seal support structure of claim 1, wherein the shoulder (40) interfaces with each the engine support and the seal support (405) with a bend (Figure 2 and as shown above.)  

As to claim 6, Luczak discloses the seal support structure of claim 1, wherein the support structure is configured to be constructed as a single element (Figure 2).  

As to claim 7, Luczak discloses the seal support structure of claim 1, wherein an axis of the first flange (401) is offset from an axis of the second flange (402) by the shoulder (40) (Figure 2).  

As to claim 8, Luczak discloses the seal support structure of claim 1, further comprising dampening material associated with bends of the shoulder on at least one of an inner and outer surface of the shoulder (dampening element 42 is made of spring material; Figure 2.)  

As to claim 9, Luczak discloses the seal support structure of claim 1, further comprising a spring damper between inner and outer beams of the seal support structure (42 is disposed between 40 and a short extension opposite to 40; 40 and the short extensions define the inner and outer beams.)  

As to claim 10, Luczak discloses a gas turbine engine (Figures 1 and 2) comprising: 
a rotating component (32; Figure 2); 
a seal (44) for the rotating component; and 

an engine support structure (as shown above) including a first flange (401); 
a seal support (405) including a second flange (402), wherein the seal support (405) is configured to retain a circumferential seal (44) (as shown above); 
a shoulder (40) joining the engine support and seal support (405), wherein the shoulder offsets the engine support from the seal support (405), and wherein the seal support structure is configured to dampen vibration to the circumferential seal (spring fingers 80 of biasing member 42 dampens the vibration during operation; ¶ 0028; Figures 2 and 5, and as shown above); and 
a shell structure (42 is a shell structure; Figure 3) configured to provide dampening for the seal support structure (spring fingers 80 of biasing member 42 dampens the vibration during operation; ¶ 0028; Figures 2 and 5, and as shown above.)  

As to claim 11, Luczak discloses the seal support structure of claim 10, wherein the engine support structure is configured for mounting to at least one mount (52) of the gas turbine engine (Figure 2 and as shown above).  

As to claim 12, Luczak discloses the seal support structure of claim 10, wherein at least one of the engine support, seal support (405) and shoulder (40) are configured to dampen radial vibration of the circumferential seal (spring fingers 80 of biasing member 

As to claim 13, Luczak discloses the seal support structure of claim 10, wherein at least one of the engine support, seal support and shoulder are configured to dampen shoe and beam vibration of the circumferential seal (spring fingers 80 of biasing member 42 dampens the vibration during operation; ¶ 0028; Figures 2 and 5; since 42 is attached to engine support, seal support (405) and the shoulder (40), at least one of the engine support, seal support (405) and shoulder (40) are configured to dampen radial vibration of the circumferential seal.)  
  
As to claim 14, Luczak discloses the seal support structure of claim 10, wherein the shoulder (40) interfaces with each the engine support and the seal support (405) with a bend (Figure 2 and as shown above.)  

As to claim 15, Luczak discloses the seal support structure of claim 10, wherein the support structure is configured to be constructed as a single element (Figure 2).  

As to claim 16, Luczak discloses the seal support structure of claim 10, wherein the circumferential seal is at least one of a full ring and segmented ring (Figure 3).  

As to claim 17, Luczak discloses the seal support structure of claim 10, further comprising dampening material associated with bends of the shoulder on at least one of an inner and outer surface of the shoulder (dampening element 42 is made of spring material; Figure 2.)  

As to claim 18, Luczak discloses the seal support structure of claim 1, further comprising a spring damper between inner and outer beams of the seal support structure (42 is disposed between 40 and a short extension opposite to 40; 40 and the short extensions define the inner and outer beams.)  

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675